DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-18, 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 12, the prior art of record fails to teach or suggest alone, or in combination one or more modal antennas, the modal antenna configurable in a plurality of different radiation modes, each radiation mode associated with a distinct radiation pattern; and one or more processors; wherein, when the wireless device is configured in a repeater mode, the one or more processors are configured to perform operations comprising: accessing a first communication link quality metric associated with a first communication link between a first node and the wireless device; accessing a second  communication link quality metric associated with a second communication link between the wireless device and a second node; configuring at least one of the one or more modal antennas in one of the plurality of antenna modes based at least in part on the first communication link quality metric; wherein the operation of configuring at least one of the one or more modal antennas in one of the plurality of antenna modes based at least in part on the first communication link quality metric dynamically changes a peak gain of the modal antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648